Case 1:20-cv-02533-RRM-JO Document 18 Filed 08/24/20 Page 1 of 1 PageID #: 1486




                      Matthew J. Conroy, Partner / MJC@schlawpc.com



                                                         August 24, 2020

 Honorable Roslynn R. Mauskopf
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201


               Re: Government Employees Insurance Company et al v. Giulio Caruso. et al
               Civil Case No.: 1:20-cv-02533-RRM-JO

 Dear Judge Mauskopf:

       This office represents Defendant Felix Kogan in the above referenced action. The
 answer of Mr. Kogan is due today, August 24, 2020.

         We write to request an extension of time to serve answers for the Defendant to
 September 24, 2020. We have contacted Plaintiff’s counsel who has consented to this
 request and we attach a Stipulation in that regard. The parties are negotiating a settlement
 in this matter.

        This is the second such request and does not affect any scheduled dates.

        Thank you.

                                                         Very truly yours,
                                                         Schwartz Conroy & Hack, P.C.

                                                  By:        Matthew J. Conroy
                                                         ______________________________
                                                         /s/
                                                          Matthew J. Conroy
